PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re of
Patent No. 11,001,824
Issue Date:  May 11, 2021
Application No. 16/441,615
Filed:  June 14, 2019
Attorney Docket No.  0235.000247US02 
:
:
:   DECISION ON REQUEST FOR 
:   REFUND
:




This is a decision on the requests for refund filed August 10, 2021.

The request for refund is Granted.

Applicant request a refund of $70.00 for duplicate petition fees paid June 24, 2021, for the filing of a petition to correct the name of the assignee on the front of the above patent.

In view of the above and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $70.00 and has been refunded to applicant’s deposit account on October 15, 2021. 

Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  



/Michelle R. Eason/
Michelle R. Eason 
Lead Paralegal Specialist
Office of Petitions